Exhibit 10.36(b)

AMENDMENT No. 2

to

Foundry Agreement

between

Texas Instruments Incorporated and Spansion LLC and Nihon Spansion Limited

This Amendment No. 2 (“Amendment No. 2”) to the Foundry Agreement is entered
into this 15th day of October, 2010 (the “Effective Date”), by and between
Spansion LLC, having its principal place of business at 915 DeGuigne Drive,
Sunnyvale, California 94088-3453, U.S.A. (“Spansion”), Nihon Spansion Limited,
having its principal place of business at 1-14, Nishin-cho, Kawasaki-shi,
Kawasaki-ku, Kanagawa 210-0024, Japan (“Spansion Nihon), and Texas Instruments
Incorporated, having its principal place of business at 12500 TI Boulevard,
Dallas, Texas 75266, U.S (“TI”). Spansion, Spansion Nihon, and TI are
collectively referred to as “Parties” to this Amendment No. 2 and, individually,
as a “Party” to this Amendment No. 2.

Whereas, the Parties entered into a Foundry Agreement with an effective date of
August 31, 2010, and Amendment No. 1 to Foundry Agreement between Texas
Instruments Incorporated and Spansion LLC and Nihon Spansion Limited with an
effective date of September 15, 2010 (collectively, the “Original Agreement”),

Whereas, the Parties desire to amend the Original Agreement to allow for the
earlier delivery of a certain tool from Spansion to TI;

Whereas, the Parties further desire to amend the Original Agreement to allow for
an earlier date for the adjustment of the minimum quarterly sort service fee
through a release of certain testers.

Now therefore, the parties hereby agree as follows:

 

  I. The Parties agree that the CVD39 Applied Materials Producer-SE tool
referenced in Exhibit A of the Original Agreement under “Tool Exchange” (the
“CVD39 Tool”) will be made available to TI by Spansion no later than October 15,
2010, instead of the July 1, 2011 date referenced in the Original Agreement.

 

  II.

The Parties agree that three of the 17 Fox Bist Testers referenced in Exhibit A
of the Original Agreement under “Tool Exchange” (the “Three Testers”) will be
removed by Spansion from the Aizu site no later than January 15th, 2011, instead
of the July 1, 2011 date referenced in the Original Agreement. The Three Testers
will be three of the testers that are currently idle. Spansion will have the
option of auditing the testers before removal to validate that they are still
operational in accordance with the Original Agreement. With respect to the Three
Testers, the Adjustment Rate will be addressed as follows:

 

1



--------------------------------------------------------------------------------

 

Upon commencement by TI of the removal of the CVD39 tool referenced above, the
minimum quarterly sort service fee will be reduced by $39.31K per tester, per
quarter (totaling a reduction in $117.93K per quarter for the release of the
Three Testers). Such reduction will be pro-rated for the quarter in which TI
begins the removal of the CVD39 Tool.

 

  III. The Parties agree that Spansion will purchase the 17 probers attached to
the 17 Fox Bist Testers, which are referenced in Exhibit A of the Original
Agreement under “Tool Exchange” (“Probers”). Such Probers will be purchased by
Spansion for a total amount of U.S. $2,550,000.00 (U.S. $150,000 each). Removal
of such Probers will be governed by the same terms governing the removal of the
17 Fox Bist Testers referenced in the Original Agreement (Spansion is
responsible for deinstallation, decontaminations, shipping, and crating of the
Probers). The Probers corresponding to the Three Testers will be removed by
Spansion no later than January 15, 2011. The remaining Probers will be removed
when the corresponding tester is removed per the “Tool Exchange” in the Original
Agreement.

Payment for each Prober in the amount of U.S. $150,000.00 will be paid by
Spansion to TI within 10 days of removal of the respective Prober.

Unless otherwise defined herein, capitalized terms used herein shall have the
same meaning as set forth in the Original Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to be
duly signed and executed.

 

TEXAS INSTRUMENTS

INCORPORATED

    SPANSION LLC /s/ Kevin Ritchie     /s/ Randy W. Furr Authorized Signature  
  Authorized Signature Kevin Ritchie     Randy W. Furr Name     Name SVP TMG    
Chief Financial Officer Title     Title October 28, 2010     October 18, 2010
Date     Date NIHON SPANSION LIMITED    

/s/ Randy W. Furr

      Authorized Signature     Randy W. Furr       Name     Director       Title
    October 18, 2010       Date    

CONFIDENTIAL

 

3